 

Exhibit 10.12

 

THE FIRST BANCSHARES, INC.
2007 STOCK INCENTIVE PLAN

 

Stock Incentive Agreement

for Restricted Stock Award

 

This Agreement is made this the _____ day of ______________, 20___ by and
between The First Bancshares, Inc. (the “Company”) and
_________________________________ (the “Grantee”) pursuant to The First
Bancshares, Inc. 2007 Stock Incentive Plan (the “Plan”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of the Company recognizes the important role the
Grantee plays in the success of the Company; and

 

WHEREAS, the Board of Directors desires to reward the Grantee with a stake in
the ownership of the Company upon the conditions and terms contained within this
Stock Incentive Agreement (the “Award Agreement”).

 

NOW, THEREFORE, the Company hereby grants Grantee the right to earn the
following equity grant (the “Award”), and the Company and Grantee agree as
follows with respect to such Award:

 

ARTICLE I
TERMS OF GRANT

 

1.1

Name of Grantee: (Insert Individual’s Name)       1.2 Date of Grant: (Insert
Month, Day, Year)       1.3 Type of Equity Granted: Restricted Stock Award      
1.4 Number of Equity Shares Granted: (Insert Number of equity shares granted)  
    1.5 Vesting Schedule: 100% vested on the 5th Anniversary of the Date of
Grant (the “Vesting Date”)

 

ARTICLE II
restricted stock

 

2.1       Grant of Restricted Stock. The Award under this Agreement grants to
Grantee the number of shares of Restricted Stock of the Company as provided in
Section 1.4 above, subject to the terms and conditions provided herein.

 

2.2       Issue Price. The Grantee shall not be required to pay any issue price
to the Company in exchange for the Restricted Stock granted hereunder.

 

 

 

 

2.3        Distributions and Voting Rights.

 

(a) The Grantee shall be entitled to any and all dividends and other
distributions with respect to shares of Restricted Stock that become payable
during the Restricted Period; provided, however, that no dividends or other
distributions shall be payable to or for the benefit of the Grantee for shares
of Restricted Stock with respect to record dates occurring prior to the Grant
Date, or with respect to record dates occurring on or after the date, if any, on
which the Grantee has forfeited those shares of Restricted Stock. All such
dividends, whether cash or in-kind, and other cash distributions, if any, with
respect to the Restricted Stock, shall be withheld by the Company and shall be
subject to the terms of this Award Agreement and shall be paid to the Grantee,
without interest, only when, and if, the Grantee becomes vested in the
Restricted Stock. All such dividends and other distributions, if any, shall be
paid to Grantee in a single payment as soon as feasible following the date on
which the Grantee vests in the Restricted Stock, but in no event more than
ninety (90) days after such date.

 

(b) The Grantee shall be entitled to vote the shares of Restricted Stock during
the Restricted Period to the same extent as would have been applicable to the
Grantee if the Grantee was then vested in the shares; provided, however, that
the Grantee shall not be entitled to vote the shares with respect to record
dates for such voting rights arising prior to the Grant Date, or with respect to
record dates occurring on or after the date, if any, on which the Grantee has
forfeited those shares of Restricted Stock.

 

2.4       Deposit of Shares of Restricted Stock. Each certificate issued in
respect of shares of Restricted Stock granted under this Agreement shall be
registered in the name of the Grantee and shall be held by the Company until all
restrictions imposed hereunder shall lapse. Grantee shall, simultaneously with
the execution of this Agreement, deliver to the Company a stock power endorsed
in blank. As and when the Grantee (or the Grantee’s beneficiary in the event of
the Grantee’s death, designated as provided in Section 5.8) becomes vested in
the shares of Restricted Stock or when the Restricted Period (as defined in
Section 2.6) ends, if later, and the Grantee has remitted payment of, or
provided for the withholding of, all taxes the Company is required to withhold
as provided in Section 5.9(a) below, the Company shall deliver to the Grantee
(or the Grantee’s beneficiary in the event of the Grantee’s death, designated as
provided in Section 5.8) a certificate evidencing the outright ownership of such
vested shares free of any and all restrictions imposed under this Agreement.

 

2.5       Vesting. Grantee shall vest in the Restricted Stock on the earliest of
(a) the Vesting Date, as defined in Section 1.5, provided the Grantee has not
incurred a Termination of Employment prior to that date, (b) the Grantee’s
Retirement, or (c) the Grantee’s death. For purposes of this Agreement,
“Retirement” shall mean the Grantee’s Termination of Employment after the
Grantee attains age sixty-five (65) for any reason other than for “Cause.”

 

 2 

 

 

For purposes of these provisions, a Termination of Employment for “Cause” shall
mean:

 

(i)       Grantee’s failure to substantially perform his duties with the Company
(other than as a result of disability) or to comply with the directions of the
Board of Directors of the Company or a subsidiary, after a demand for
substantial performance is delivered to him by the Company that specifically
identifies the manner in which Grantee has not substantially performed his
duties or complied with the directions of the Board of Directors and Grantee’s
failure to cure within fifteen (15) days following such notice, unless
additional time to cure is required as determined by the Board of Directors of
the Company;

 

(ii)       Grantee’s misconduct which is materially injurious to the Company or
a subsidiary, monetarily or otherwise;

 

(iii)       An act of fraud, embezzlement, theft, or dishonesty in connection
with Grantee’s duties or in the course of employment with the Company or a
subsidiary;

 

(iv)       A willful and knowing material misrepresentation to the Board of
Directors of the Company; or

 

(v)       Wrongful disclosure of confidential information of the Company or any
of its subsidiaries or affiliates.

 

2.6       Restrictions on Transfer/Restricted Period. Shares of Restricted Stock
may not be sold, assigned, transferred, pledged or otherwise encumbered until
the expiration of the Restricted Period. For purposes of this Agreement, the
Restricted Period shall be the period beginning on the Grant Date and ending on
the date the Restricted Stock vests pursuant to the provisions of Section 2.5.
However, if the Grantee is an individual to whom the limitations on bonus
payments under the Troubled Asset Relief Program (“TARP”) established pursuant
to the Emergency Economic Stabilization Act of 2008 applies, the Restricted
Period shall not end earlier than the following:

 

(a) as to twenty-five percent (25%) of the shares of Restricted Stock granted
hereunder, at the time of repayment of twenty-five percent (25%) of the
aggregate financial assistance received under the TARP by the Company; and

 

(b) as to an additional twenty-five percent (25%) of the shares of Restricted
Stock granted hereunder, at the time of repayment of fifty percent (50%) of the
aggregate financial assistance received under the TARP by the Company; and

 

(c) as to an additional twenty-five percent (25%) of the shares of Restricted
Stock granted hereunder, at the time of repayment of seventy-five percent (75%)
of the aggregate financial assistance received under the TARP by the Company;
and

 

(d) as to the remainder of the shares of Restricted Stock granted hereunder, at
the time of repayment of one hundred percent (100%) of the aggregate financial
assistance received under the TARP by the Company.

 

Notwithstanding the preceding, if a Grantee to whom the limitations under the
TARP are applicable does not make an election under Section 83(b) of the Code,
upon vesting of the Restricted Stock hereunder, such portion of the Restricted
Stock as is reasonably required to pay the Federal, State, and local and/or
foreign taxes that are anticipated to become due as a result of such vesting,
shall become transferable and may be transferred only during the period
beginning on the date of such vesting and ending on December 31 of the calendar
year in which such vesting occurs. The amounts transferable for this purpose
shall not count towards the percentages outlined above.

 

 3 

 

 

2.7       Termination/Forfeiture of Shares. Any Award of Restricted Stock that
is not vested at the time of the Grantee’s Termination of Employment for any
reason other than Retirement or death shall be forfeited in its entirety and all
rights of the Grantee and obligations of the Company hereunder shall be
immediately terminated.

 

For all purposes of this Agreement, Termination of Employment shall mean the
Grantee’s separate from service with the Company and its subsidiaries. The
determination of whether a “Termination of Employment” has occurred and the
effect of a leave of absence or other leave shall be made in accordance with the
provisions of Treasury Regulations Section 1.409A-l(h)(l).

 

ARTICLE III.
CHANGE IN CONTROL OF THE COMPANY

 

3.1       Definitions.

 

(a)       Change in Control. For purposes of the Plan and this Agreement, Change
in Control shall mean a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”)) and the Treasury Regulations thereunder, as
follows:

 

(i)        Change in Ownership shall mean the acquisition by any one person, or
more than one person acting as a group of ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company. However, if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
Change in Ownership of the Company (or to cause a Change in Effective Control of
the Company as defined in Section 3.1(a)(ii)). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this Section
3.1(a)(i).

 

(ii)         Change in Effective Control shall mean:

 

(A)        The acquisition by any one person, or more than one person acting as
a group, during any 12-month period of ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; or

 

(B)        The replacement of a majority of members of the Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors prior to the
date of the appointment or election in accordance with Treasury Regulation
§1.409A-3(i)(5)(vi)(A)(2).

 

 4 

 

 

Notwithstanding the foregoing, if any one person, or more than one person acting
as a group, is considered to effectively control the Company (within the meaning
of this Section 3.1(a)(ii)), the acquisition of additional control of the
Company by the same person or persons is not considered to cause a Change in
Control.

 

(iii)       Change in the Ownership of the Company's Assets shall mean the
acquisition by any one person, or more than one person acting as a group, during
any 12-month period of assets from the Company that have a total gross fair
market value equal to or more than forty percent (40%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. Notwithstanding the foregoing, there is no change
in control event under this Section 3.1(a)(iii) when there is a transfer to an
entity that is controlled by the Shareholders or other related person, within
the meaning of Treasury Regulation §1.409A-3(i)(5)(vii)(B), immediately after
the transfer.

 

(iv)       Persons Acting as a Group. For purposes of this Section 3.1(a),
persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the corporation. If a person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation prior to the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation.

 

3.2       Effect of Change in Control.

 

(a)       If the Company is not the surviving corporation following a Change in
Control, and the surviving corporation following such Change in Control or the
acquiring corporation (such surviving corporation or acquiring corporation is
hereinafter referred to as the “Acquiror”) does not assume the outstanding
Restricted Stock Award granted hereunder or does not substitute equivalent
equity awards relating to the securities of such Acquiror or its affiliates for
such Options, then the Restricted Stock Award shall become immediately and fully
vested. In addition, the Board of Directors or its designee may, in its sole
discretion, provide for a cash payment to be made to the Grantee for the
outstanding Restricted Stock Award upon the consummation of the Change in
Control, determined on the basis of the fair market value that would be received
in such Change in Control by the holders of the Company's securities relating to
such Restricted Stock.

 

(b)       If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the outstanding Restricted Stock Award granted
hereunder or substitutes equivalent equity awards relating to the securities of
such Acquiror or its affiliates for such Restricted Stock Awards, then the
Restricted Stock Awards or such substitutes therefor shall remain outstanding
and be governed by their respective terms and the provisions of the Plan.

 

 5 

 

 

(c)       If (i) the Grantee incurs a Termination of Employment without Cause
within twenty-four (24) months following a Change in Control, and (ii) the
Company is the surviving corporation following such Change in Control, or the
Acquiror assumes the outstanding Restricted Stock Awards granted hereunder or
substitutes equivalent equity awards relating to the securities of such Acquiror
or its affiliates for such Restricted Stock Awards, then the outstanding
Restricted Stock Awards shall become immediately and fully vested.

 

(d)       If (i) the Grantee incurs a Termination of Employment with the Company
and its Subsidiaries for Cause within twenty-four (24) months following a Change
in Control and (ii) the Company is the surviving corporation following such
Change in Control, or the Acquiror assumes the outstanding Restricted Stock
Awards or substitutes equivalent equity awards relating to the securities of
such Acquiror or its affiliates for such Restricted Stock Awards, then the
Restricted Stock Awards granted hereunder shall terminate.

 

(e)       In the event of a Change in Control which occurs at a time when the
Company is a participant in the TARP established pursuant to the Emergency
Economic Stabilization Act of 2008, the provisions of this Section pursuant to
which the Restricted Stock Award becomes immediately and fully vested upon a
Change in Control shall not be applicable to any Grantee who is a senior
executive officer or one of the next five most highly compensated employees of
the Company, if and to the extent such acceleration constitutes a golden
parachute payment and is then prohibited under the provisions of TARP.

 

3.3       Amendment or Termination. This Article III shall not be amended or
terminated at any time if any such amendment or termination would adversely
affect the rights of the Grantee hereunder.

 

ARTICLE IV.

GRANTEE’S COVENANTS

 

4.1       Confidentiality. The Grantee understands and acknowledges that (i)
during the Grantee’s employment with the Company or any Affiliate thereof, the
Grantee will have access to Confidential Information of the Company and its
Affiliates; (ii) such Confidential Information and the ability of the Company
and its Affiliates to reserve such Confidential Information for their respective
and exclusive knowledge and use is of great competitive importance and
commercial value to the Company and its Affiliates; (iii) the Company has taken
and will continue to take actions to protect the Confidential Information; and
(iv) the provisions of this Section are reasonable and necessary to prevent the
improper use or disclosure of such Confidential Information. Accordingly, the
Grantee agrees that during the term of the Grantee’s employment with the Company
or any Affiliate thereof and, following the termination of such employment,
until such time as the Confidential Information becomes generally available to
the public through no fault of the Grantee or any other person under a duty of
confidentiality to the Company, the Grantee will not, except as required by law
or legal process, in any capacity, use or disclose, or cause to be used or
disclosed, any Confidential Information the Grantee acquired while employed by
the Company or any Affiliate thereof. For purposes of this Agreement, the term
“Confidential Information” shall include, without limitation, the identity of
customers, personal customer data, strategic plans, sales data and sales
strategy, methods, products, procedures, processes, techniques, financial
information, vendor and supplier lists, pricing policies, personnel data and
other confidential, business, competitive and proprietary information concerning
or related to the Company and/or its Affiliates and their respective businesses,
operations, financial conditions, results of operations, competitive position
and prospects. The parties hereto agree that nothing in this Agreement shall be
construed to limit or negate the law of torts or trade secrets where it provides
the Company with broader protection than that provided herein.

 

 6 

 

 

4.2       non-Solicitation of Customers/Employees. The Grantee agrees that
during Grantee’s employment by the Company or any Affiliate thereof and for a
period of two (2) year thereafter, the Grantee will not directly, or indirectly,
on behalf of himself or any other person, entity or enterprise, do any of the
following:

 

(i)       Divert or attempt to divert from the Company or any Affiliate thereof
any business by influencing or attempting to influence or soliciting or
attempting to solicit any customers of the Company or any Affiliate thereof or
any particular customer with whom the Company or any Affiliate thereof had
business contacts in the one-year period immediately preceding the Grantee’s
termination or with whom the Grantee may have dealt at any time during the
Grantee’s employment by the Company or an Affiliate thereof.

 

(ii)       Without the prior written consent of the Company, recruit, solicit,
hire, attempt to hire, or assist any other person to hire any employee of the
Company or an Affiliate thereof or any person who was an employee of the Company
or any Affiliate during the one (1) year period immediately preceding the
Grantee’s termination of employment.

 

(iii)       Otherwise assist any person in any way to do, or attempt to do,
anything prohibited by the foregoing.

 

4.3       Remedies. Notwithstanding any other provision of this Agreement, if
the Grantee breaches any provision of this Article IV, any Restricted Shares
which have not become vested shall be immediately forfeited to the Company. In
addition, the Company shall be entitled to injunctive and other equitable relief
(without the necessity of showing actual monetary damages or of posting any bond
or other security): (i) restraining and enjoining any act which would constitute
a breach, or (ii) compelling the performance of any obligation which, if not
performed, would constitute a breach, as well as any other remedies available to
the Company, including monetary damages. Upon the Company’s request, the Grantee
shall provide reasonable assurances and evidence of compliance with the
restrictive covenants set forth in this Article IV. If any court of competent
jurisdiction shall deem any provision in this Article IV too restrictive, the
other provisions shall stand, and the court shall modify the unduly restrictive
provision to the point of greatest restriction permissible by law. The
restrictive covenants set forth in this Article IV shall survive the termination
of this Agreement, the forfeiture of any Restricted Shares, and the Grantee’s
termination of employment with the Company and all Affiliates for any reason,
and the Grantee shall continue to be bound by the terms of this Article IV as if
this Agreement was still in effect.

 

 7 

 

 

ARTICLE V.
MISCELLANEOUS PROVISIONS

 

5.1       Adjustments Upon Changes in Stock. In case of any reorganization,
recapitalization, reclassification, stock split, stock dividend, distribution,
combination of shares, merger, consolidation, rights offering, or any other
changes in the corporate structure or shares of the Company, appropriate
adjustments may be made by the Committee or the Board of Directors, as the case
may be, (or if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) in the
aggregate number and kind of shares subject to the Plan, and the number and kind
of shares subject to outstanding Restricted Stock Award. Appropriate adjustments
may also be made by the Committee or the Board of Directors, as the case may be,
in the terms of any Awards under the Plan, subject to the provisions of the
Plan, to reflect such changes and to modify any other terms of outstanding
Awards on an equitable basis. Any such adjustments made by the Committee or the
Board of Directors pursuant to this Section shall be conclusive and binding for
all purposes under the Plan.

 

5.2       Amendment, Suspension, and Termination of Plan.

 

(a)       The Board of Directors may suspend or terminate the Plan or any
portion thereof at any time, and, subject to limitations contained therein and
subject to shareholder approval if required, may amend the Plan from time to
time in such respects as the Board of Directors may deem advisable in order that
any awards thereunder shall conform to any change in applicable laws or
regulations or in any other respect the Board of Directors may deem to be in the
best interests of the Company; provided, however, that no such amendment,
suspension, or termination shall materially adversely alter or impair the
Restricted Stock Award granted hereunder without the consent of the Grantee.

 

(b)       The Committee may amend or modify the Restricted Stock Award granted
hereunder in any manner to the extent that the Committee would have had the
authority under the Plan initially to grant the Restricted Stock Award as so
modified or amended.

 

(c)       Notwithstanding the foregoing, the Plan and the Agreement may be
amended without any additional consideration to the Grantee to the extent
necessary to comply with, or avoid penalties under, Section 409A of the Code,
even if those amendments reduce, restrict or eliminate rights granted prior to
such amendments.

 

5.3       No Right To Employment/Other Service. None of the actions of the
Company in establishing the Plan, the actions taken by the Company, the Board of
Directors or the Committee under the Plan, or the granting of the Restricted
Stock Award pursuant to this Agreement shall be deemed (a) to create any
obligation on the part of the Company or any Affiliate or on the Board of
Directors of the Company or such Affiliate to retain the Grantee as an employee,
consultant or other service provider or to nominate Grantee for election to the
Board of Directors, or (b) to be evidence of any agreement or understanding,
express or implied, that the person has a right to continue as an employee,
consultant, other service provider, or non-employee director for any period of
time or at any particular rate of compensation.

 

 8 

 

 

5.4       Plan and Grant Document Control. The grant of the Restricted Stock
Award hereunder is governed and controlled by the terms of the Plan and this
Award Agreement. All the provisions of the Plan, as such may be amended from
time to time, are hereby incorporated into this Agreement by this reference. All
capitalized terms utilized in this Agreement shall have the same meaning as in
the Plan, except as otherwise specifically provided herein.

 

5.5       Governing Law. All matters relating to the Plan or to awards granted
under the Plan pursuant to this Agreement shall be governed by and construed in
accordance with the laws of the State of Mississippi without regard to the
principles of conflict of laws.

 

5.6       Trust Arrangement. All benefits under the Plan represent an unsecured
promise to pay by the Company. The Plan shall be unfunded and the benefits
hereunder shall be paid only from the general assets of the Company resulting in
the Grantee having no greater rights than the Company's general creditors;
provided, however, nothing herein shall prevent or prohibit the Company from
establishing a trust or other arrangement for the purpose of providing for the
payment of the benefits payable under the Plan.

 

5.7       No Impact on Benefits. The Restricted Stock Award granted hereunder is
not compensation for purposes of calculating the Grantee’s rights under any
employee benefit plan of the Company or any Affiliate that does not specifically
require the inclusion of Awards in calculating benefits.

 

5.8       Beneficiary Designation. The Grantee may name a beneficiary or
beneficiaries to receive any vested portion of the Award that is unpaid at the
Grantee’s death. Unless otherwise provided in the beneficiary designation, each
designation will revoke all prior designations made by the Grantee, must be made
on a form prescribed by the Committee and will be effective only when filed in
writing with the Committee. If the Grantee has not made an effective beneficiary
designation, the deceased Grantee’s beneficiary will be the Grantee’s surviving
spouse or, if none, the deceased Grantee’s estate. The identity of a Grantee’s
designated beneficiary will be based only on the information included in the
latest beneficiary designation form completed by the Grantee and will not be
inferred from any other evidence.

 

5.9       Taxes.

 

(a) Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Grantee to remit to the Company, the minimum statutory
amount to satisfy federal, state and local taxes required by law or regulation
to be withheld with respect to any taxable event arising as a result of the
Restricted Stock Award granted hereunder. With respect to withholding required
upon any taxable event arising as a result of the Restricted Stock Award granted
hereunder, the Grantee may elect, subject to the approval of the Committee and
to the extent allowable under the TARP, as provided in Section 2.6 above, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares of Stock of the Company having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction. All such elections shall be irrevocable, made in
writing and signed by the Grantee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate. All
such elections shall be made and filed with the Committee in the manner
determined by the Committee on or before the Vesting Date, or such earlier date
as shall be determined by the Committee. If an election has not been made by the
Grantee, or the amount of the taxes required to be withheld has not been
remitted by the Grantee to the Company on or before the Vesting Date, the
Company shall, to the extent allowable under TARP as provided in Section 2.6
above, withhold shares of Stock of the Company having a Fair Market Value equal
to the tax required to be withheld from the Restricted Stock vesting pursuant to
this Award on such date.

 

 9 

 

 

(b) Section 83(b) Election. The Grantee may elect to accelerate any Federal tax
payment due as a result of receiving an Award of Restricted Stock by making a
timely election pursuant to Section 83(b) of the Code, and complying with the
procedures outlined therein.

 

5.10       Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

5.11       Severability. In the event any provision of the Plan or this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or this Agreement,
and the Plan or this Agreement shall be construed and enforced as if the illegal
or invalid provision had not been included.

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock Incentive
Agreement to be executed effective as of the date first noted above.

 

THE FIRST BANCSHARES, INC.   GRANTEE:         By:                              
    (Insert Name)   Grantee Name             (Insert Title)   Address          
City, State, Zip Code

 

 10 

 

 

